DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0188840) (hereafter Ma) in view of Ionita et al. (US 2018/0048645) (hereafter Ionita).
Regarding claim 1, 12, 18, Ma discloses a method implemented in a computing device, comprising: 
capturing a live video of a user (see, paragraph [0004], receiving plural pictures of a video stream comprising a face and an adjacent background); for a first frame of the live video (see Figs. 2 and 3, paragraph [0020], computes motion over plural pictures of frames, [0022]): 
obtaining first target positional coordinates of a first target point 
for a second frame of the live video (see, Figs. 2 and 3, paragraph [0020], computes motion over plural pictures of frames, [0022]):  
obtaining second target positional coordinates 
 calculating a target motion vector based on the first target point and the second target point (see, paragraph [0033], each sub-unit 202 is associated with a motion vector 210 (e.g., represented as a line or dot in the sub-unit 202) representing the direction and magnitude of the motion); 
calculating a background motion vector based on feature points in the first background data of the first frame and the second background data in the second frame (see, paragraph [0020], [0033], it is observed that most of the motion vectors 310 for the background 304 have a similar movement to the face 306 (e.g., diagonal motion vectors of like-magnitude), so the target captured 
determining a difference value between the target motion vector and the background motion vector; and determining whether the user is spoofing the computing device based on the difference value (see, paragraph [0033], it is observed that the motion vectors 210 for the background 204 have a different movement compared to the face 206 (e.g., diagonal motion vectors 210 in the majority of the face sub-units 202 compared to primarily dots in the background 204), so the target captured in this picture 200 is determined by the liveness detection system to be a real human being (e.g., live user) given their lack of similarity in motion vectors when compared to the background 204).
Ma further discloses a memory storing instructions; a processor coupled to the memory and configured by the instructions to perform steps as per claim 12, and A non-transitory computer-readable storage medium storing instructions to be implemented by a computing device having a processor, wherein the instructions, when executed by the processor, cause the computing device as per claim 18 (see, paragraphs [0043]- [0045]).
But, Ma does not explicitly disclose target point located at the predetermined distance from the computing device.
However, in same field of endeavor, Ionita in paragraph [0069] teaches the user 38 may translate and rotate the computing device 10 into the second position in any manner. For example, the user may change the distance between the computing device 10 and the face of the user while moving the computing device 10 into the second position. While moving the computing device 10 into the second position, the user also positions his or her head to be more vertical. [0070] The user may cause the computing device 10 to start capturing biometric data, or the computing device 10 may start capturing biometric data automatically. For example, the computing device 10 may start capturing biometric data automatically when the prompt is displayed. [0071] In response to the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ionita with the Ma, as a whole, so as to determine the target points of the face based on the predetermined distances between the computing device and face, to estimate the difference between the target points and background to verify the identity of the user. 
 	Regarding claim 2, Ma further discloses the method, wherein obtaining the first background data and the second background data comprises performing facial detection and filtering all individuals depicted in the first frame and the second frame (see, paragraph [0031], The liveness detection system may also obtain information of the background, such as through the use of well-known object segmentation, or in some embodiments, via use of head detection algorithms to filter out the possible foreground region and choose the region closest to the face from the remaining region. According to the result of motion estimation, the liveness detection system computes the moving direction and magnitude of the face and the background).

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0188840) (hereafter Ma) in view of Ionita et al. (US 2018/0048645) (hereafter Ionita) and further in view of Cheng et al. (US 2020/0175260) (hereafter Cheng).
Regarding claim 10, the combined teachings do not explicitly disclose the method wherein determining the difference value between the target motion vector and the background motion vector comprises determining cosine similarity between the target motion vector and the background motion vector. However, in same field of endeavor, Cheng teaches depth image-based . 

Allowable Subject Matter
5.	Claims 3-9, 11, 13-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen et al. (US 11,170,252) discloses face recognition method and compute system A face recognition method includes capturing a background of an image; after determining that a face exists in the image, determining a face region of interest (ROI) of the face; capturing a foreground of the image with the face; and comparing the face ROI and the foreground of the image to determine whether the face is authentic or not.
	Kwak et al. (US 2021/0158509) discloses [0004] Face anti-spoofing technology may verify whether a face of a user input into the computing device is a fake face or a genuine face.

	Lin et al. (US 10885362) discloses facial recognition method and apparatus for imposter recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/            Primary Examiner, Art Unit 2631                                                                                                                                                                                            	3/14/2022